      Case 8-19-76260-ast            Doc 184       Filed 10/21/19    Entered 10/21/19 11:40:38




BENANTI & ASSOCIATES
350 Bedford Street, Suite 201
Stamford, CT 06901
(203) 324-9559
Paul A. De Genaro (pd6336)
Attorneys for 777 Equipment Finance LLC

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
IN RE:                                                         :    CHAPTER 11
                                                               :
ABSOLUT FACILITIES MANAGEMENT, LLC, :                               CASE NO. 19-76260-AST
ET AL.,                                                        :    (Jointly Administered)
                                    DEBTORS.                   :
---------------------------------------------------------------X    OCTOBER 21, 2019

                AMENDED NOTICE OF APPEARANCE AND DEMAND FOR
                        NOTICE AND SERVICE OF PAPERS

        PLEASE TAKE NOTICE that Benanti & Associates hereby appears in the above-

captioned Chapter 11 case on behalf of 777 Equipment Finance LLC, a creditor and party-in-

interest. Pursuant to Rules 2002, 9007 and 9010(b) of the Federal Rules of Bankruptcy Procedure

(the "Bankruptcy Rules") and Section 1109(b) of Title 11, United States Code (the "Bankruptcy

Code"), demand is hereby made for copies of all notices given or required to be given in the

above-captioned case and all papers served in the above-captioned case (including, but not

limited to, all papers filed and served in all adversary proceedings in the above-captioned case,

and all notices mailed only to statutory committees or their authorized agents and to creditors

and equity security holders who file with the court a request that all notices be mailed to them)

be given to and served upon the undersigned at the following post office address and telephone

number:
     Case 8-19-76260-ast         Doc 184     Filed 10/21/19     Entered 10/21/19 11:40:38




                                  BENANTI & ASSOCIATES
                                  350 Bedford Street, Suite 201
                                  Stamford, Connecticut 06901
                                  ATT: Paul A. De Genaro, Esq.
                                   (203) 324-9559 Telephone
                                    (203) 358-8582 Facsimile
                                Email: pdegenaro@benantilaw.com

          PLEASE TAKE FURTHER NOTICE that, pursuant to Section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only notices and papers referred to in the

Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of

any application, complaint, demand, hearing, motion, petition, pleading, order or request, and

any other document brought before the Court in the above-captioned case, whether formal or

informal, whether written or oral, and whether transmitted or conveyed by mail, hand delivery,

telephone, telegraph, telex, telecopier or otherwise, which affects the debtor or property of the

debtor.

          PLEASE TAKE FURTHER NOTICE that demand is also made that the undersigned

be added to the Official Service List for notice of all contested matters, adversary proceedings

and other proceedings in the above-captioned case.

          Dated at Stamford, Connecticut this 21st day of October 2019.


                                              By: s/Paul A. De Genaro
                                                     Paul A. De Genaro (pd6336)
                                                     Benanti & Associates
                                                     350 Bedford Street, Suite 201
                                                     Stamford, Connecticut 06901
                                                     Telephone: (203) 324-9559
                                                     Facsimile: (203) 358-8582
                                                     E-Mail: pdegenaro@benantilaw.com
                                                     Attorneys for 777 Equipment Finance LLC




                                                 2
